Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              Case No.


 EMILIO PINERO,

                        Plaintiff,
 v.

 HERONS PLAZA, INC.,

                   Defendant.
 ________________________________/
                                           COMPLAINT

        Plaintiff, EMILIO PINERO, by his undersigned counsel, hereby files this Complaint and

 sues, HERONS PLAZA, INC., for injunctive relief pursuant to the Americans with Disabilities

 Act, 42 U.S.C. § 12181, et seq., and 42 U.S.C. §12131-12134 (hereinafter the “A.D.A”), the

 ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”), and the Florida

 Building Code.

                                          JURISDICTION

        1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

  and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

  Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                              PARTIES

        2.      Plaintiff, EMILIO PINERO, is a resident of Florida and currently lives in Miami,

 and is sui juris. He is a qualified individual with disabilities under the ADA law. Mr. Pinero is a

 double leg amputee from the knees down. Mr. Pinero owns his own vehicle and does drive. He

 has visited the property, which forms the basis of this lawsuit and plan to return to the property

 to avail himself of the goods and services offered to the public at the property, and to determine

                                                                                                       1
Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 2 of 6



 whether the property has been made ADA compliant. His access to the facility and/or full and

 equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

 offered therein was denied and/or limited because of these disabilities, and will be denied and/or

 barriers to access and ADA violations which exist at the facility, including but not limited, to

 those set forth in the Complaint.

         3.      Independent of his personal desire to have access to this place of public

 accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

 situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

 monitoring, ensuring, and determining whether places of public accommodation are in

 compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

 the Premises regularly to verify its compliance or non-compliance with the ADA, and its

 maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

 individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

 Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

 continue to suffer such harm and injury as a result of the illegal barriers to access and the

 violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

 corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

 near future.

         4.      Defendant, HERONS PLAZA, INC., transacts business in the State of Florida and

 within this judicial district. Defendant is the owner and/or representative of the owners which is

 the subject of this action, located on or about 17503-17539 Pines Blvd Pembroke Pines, Florida

 (hereinafter the “facility”).

         5.      The facility is in an area frequently traveled by Plaintiff.



                                                                                                       2
Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 3 of 6



           6.      Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

     Department of Justice, Office of the Attorney General, published revised regulations for Title

     III of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

     requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required

     to conform to these regulations on or before March 15, 2012.1

           7.      The removal of the physical barriers, dangerous conditions and ADA violations

 set forth herein is structurally practicable. 42 U.S.C. §12183(a)(1).

           8.      The Defendant’s facility is a public accommodation and service establishment,

     and although required by law to do so, it is not in compliance with the ADA and ADAAG.

           9.      In this instance, Mr. Pinero visited the facility and encountered barriers to access

     at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

     legal harm and injury as a result of the illegal barriers to access, and Defendant’s ADA

     violations set forth herein.

           10.     Plaintiff has suffered and continues to suffer direct and indirect injury as a result

     of the ADA violations that exist at the facility and the actions or inactions described herein.

           11.     All events giving rise to this lawsuit occurred in the State of Florida. Venue is

     proper in this Court as the premises are located in the Southern District.

                                FACTUAL ALLEGATIONS AND CLAIM

           12.     Mr. Pinero has attempted to and has, to the extent possible, accessed the facility,

     but could not do so because of his disabilities due to the physical barriers to access, dangerous




 1
   "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
 with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
 required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
 §36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
 Standards.

                                                                                                                     3
Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 4 of 6



 conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

 facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

 offered therein, including those barriers, conditions and ADA violations more specifically set

 forth in this Complaint.

       13.      Mr. Pinero intends to visit the facility again in the near future in order to utilize all

 of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

 offered at the facility, but will be unable to do so because of his disability due to the physical

 barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

 and/or limit his access to the facility and/or accommodations offered therein, including those

 barriers conditions and ADA violations more specifically set forth in this Complaint.

       14.      Defendant has discriminated against Plaintiff and others with disabilities by

 denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

 advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et. seq.,

 and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

 and will continue to discriminate against Plaintiff and others with disabilities unless and until

 Defendant is compelled to remove all physical barriers that exist at the facility, including those

 specifically set forth herein, and make the facility accessible to and usable by persons with

 disabilities, including Plaintiff.

       15.      Defendant has discriminated against Mr. Pinero by failing to comply with the

 above requirements. A specific, although not exclusive, list of unlawful physical barriers,

 dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability

 (because of his disability) to access the facility and/or full and equal enjoyment of the goods,

 services, facilities, privileges, advantages and/or accommodations of the facility include:



                                                                                                       4
Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 5 of 6



                A.      Non-compliant disabled parking spaces (slope) contrary to ADA standards
                        and the ADAAG.
                B.      Non-compliant curb ramps (Slope) contrary to ADA standards and the
                        ADAAG.
                C.      No public sidewalk connection contrary to ADA standards and the
                        ADAAG.
                D.      Non-compliant exterior accessible routes (cross-slope) contrary to ADA
                        standards and the ADAAG.
                E.      Non-compliant maneuvering space on pull (exterior) side of tenant doors
                        contrary to ADA standards and the ADAAG.
                F.      Non-compliant exterior accessible routes (un-level changes) contrary to
                        ADA standards and the ADAAG.
                G.      No accessible route connecting the west building with east building
                        contrary to ADA standards and the ADAAG.
                H.      Non-compliant services counters (Bakery) contrary to ADA standards and
                        the ADAAG.
                I.      Non-compliant restrooms (Bakery) contrary to ADA standards and the
                        ADAAG.

        16.   The above listing is not to be considered all-inclusive of the barriers, conditions or

 violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

 inspection of the facility in order to determine all of the discriminatory acts violating the ADA.

        17.    Mr. Pinero has attempted to gain access to the facility, but because of his disability

 has been denied access to, and has been denied the benefits of services, programs, and activities

 of the facility, and has otherwise been discriminated against and damaged by Defendant, because

 of the physical barriers, dangerous conditions and ADA violations set forth above, and expects to

 be discriminated against in the future, unless and until Defendant is compelled to remove the

 unlawful barriers and conditions and comply with the ADA.

        18.    The removal of the physical barriers, dangerous conditions and ADA violations set

 forth herein is readily achievable and can be accomplished and carried out without much

 difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

 36.304.




                                                                                                       5
Case 0:19-cv-61670-BB Document 1 Entered on FLSD Docket 07/08/2019 Page 6 of 6



         19.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

 reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

 is required to remove the physical barriers, dangerous conditions and ADA violations that exist

 at the facility, including those set forth herein.

         20.   The Plaintiff has been obligated to retain undersigned counsel for the filing and

 prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

 and expenses paid by the Defendant, pursuant to 42 U.S.C., §§ 12205 and 12217.

         21.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

 injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA, and

 closing the subject facility until the requisite modifications are completed.

         WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

 injunction enjoining Defendant from continuing is discriminatory practices, ordering Defendant

 to remove the physical barriers to access and alter the subject facility to make it readily

 accessible to and useable by individuals with disabilities to the extent required by the ADA,

 closing the subject facility until the barriers are removed and requisite alterations are completed,

 and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation expenses

 incurred in this action.


                                                 Respectfully submitted,

                                                 s/ Lauren Wassenberg
                                                 LAUREN WASSENBERG, ESQ.
                                                 Attorney for Plaintiff
                                                 Florida Bar No. 34083
                                                 1825 NW Corporate Blvd, Suite 110
                                                  Boca Raton, Florida 33431
                                                 WASSENBERGL@GMAIL.COM


                                                                                                       6
